[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                            FILED
                                                   U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                        MARCH 31, 2008
                              No. 07-14143
                                                      THOMAS K. KAHN
                          Non-Argument Calendar
                                                           CLERK


                     D. C. Docket No. 05-20513-CV-AJ

UNITED STATES OF AMERICA,

                                            Plaintiff-
                                            Counter-Defendant-
                                            Appellee,

                                  versus

$343,726.60
in U.S. currency seized from
Scottrade account # 81733422,
$29,159.86,
in U.S. currency seized from Washington
Mutual Bank account # 009200002733929,

                                            Defendants,

ARTHUR VANMOOR,

                                            Claimant-Appellant,

                                  versus
SCOTTRADE,

                                                      Third-Party-Defendant.



                    Appeal from the United States District Court
                        for the Southern District of Florida


                                 (March 31, 2008)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

      The United States (“the government”) brought this action seeking forfeiture of

funds that were allegedly the proceeds of a prostitution business operated by Arthur

Vanmoor (“Vanmoor”).        Subsequently, Vanmoor made a claim to the funds.

Thereafter, the government filed a motion to dismiss Vanmoor’s claim pursuant to the

Fugitive Disentitlement Act, 28 U.S.C. § 2466. The government’s motion was

referred to a magistrate judge who issued a report and recommendation

recommending that the government’s motion to dismiss be granted. Vanmoor

objected to the report and recommendation on the grounds that he is not a fugitive

and that this forfeiture proceeding is not related to the criminal cases pending against

him. The district court overruled Vanmoor’s objections to the magistrate judge’s

report and recommendation and granted the government’s motion to dismiss

                                           2
Vanmoor’s claim pursuant to the Fugitive Disentitlement Act. Alternatively, the

district court dismissed Vanmoor’s claim for discovery violations.

      After reviewing the record and reading the parties’ briefs, we conclude that the

district court properly denied Vanmoor’s forfeiture claim based on the Fugitive

Disentitlement doctrine. The district court correctly determined that (1) the civil

forfeiture case and the pending criminal case against Vanmoor were sufficiently

related to invoke the authority to dismiss under § 2466; (2) Vanmoor had notice of

the criminal charges against him; (3) Vanmoor declined to reenter the United States

to defend against the civil forfeiture; and (4) Vanmoor was not held in custody in any

other jurisdiction for commission of criminal conduct in that jurisdiction.

      Moreover, even if we were to conclude that the district court somehow erred

or otherwise abused its discretion in dismissing Vanmoor’s forfeiture claim under 28

U.S.C. § 2466, we agree with the district court’s alternative dismissal based upon

Vanmoor’s discovery violations. Specifically, Vanmoor first refused to appear for

deposition after having been properly noticed by the government. Additionally,

Vanmoor defied the district court’s subsequent orders to appear after the government

moved to compel his appearance at a deposition in the United States. Thereafter,

Vanmoor and his counsel engaged in a campaign to avoid complying with discovery

and to delay the litigation.

                                          3
      Initially, the district court considered Vanmoor’s request for lesser sanctions.

A district court has broad discretion in the imposition of sanctions. Flury v. Daimler

Chrysler Corp., 427 F.3d 939, 944 (11th Cir. 2005). “[S]anctions for discovery

abuses are intended to prevent unfair prejudice to litigants and to insure the integrity

of the discovery process.” Id. Because lesser sanctions proved to be ineffective in

this case, however, the district court was not required to impose additional futile

sanctions before dismissing Vanmoor’s claim. See Malautea v. Suzuki Motor Co.,

Ltd., 987 F.2d 1536, 1544 (11th Cir. 1993); Fed. R. Civ. P. 37.

      Vanmoore’s remaining arguments in this appeal, that the district court erred in

denying Vanmoor’s own motion to dismiss the forfeiture complaint as moot and that

the delay in the civil forfeiture proceedings violated his constitutional due process

rights, are meritless. Because we conclude that there is no merit to any of the

arguments Vanmoor makes in this appeal, we affirm the district court’s judgment of

forfeiture.

      AFFIRMED.




                                           4
5